Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1 to 24 are allowed.  The claim amendments of 08-04-2022 have been entered as not affecting the scope of the allowed claims.  This communication is in response to a printer rush request from the Office of Publications.


REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The closest prior art is Cantor (8,480,494 B2) and Baker (2008/0252007 A1).  For a detailed discussion of these references, see parent 14/863,857, NF, 06-26-2020, pages 3 to 6.  Cantor teaches a plurality of user devices, each in communication with the server via a communications network (clients 320 and 330, mobile and non-mobile, Fig. 3, communications network 325, 3:26-31).  Cantor teaches that each of the user devices is arranged to download and execute one or more of the computer game code modules which provides at the user device user selectable game objects on a display at the user device (clients can send game play input 312 and receive game play messages 314, Fig. 3, 3:25-64, sample code shown at 3:35-64; Fig. 4 shows user selectable game objects of gift type and gift value at 440 and 450, 6:13-23).  5:66-6:12 teaches a virtual playfield.  8:1-21 pertains to the game taking place on a terrascape map.  Fig. 4 (5:66-6:12) shows all of the users’ respective locations on the navigable game field.  Baker teaches rendering on the display a navigable image comprising multiple location icons, each representing a location and each accessible by a user, each location icon, when accessed, causing said one or more executable game code modules to access and execute code to provide a gameboard on the display, the gameboard comprising said user selectable game objects responsive to user engagement as claimed (game space 14, network 24, client devices 22 to 36, Fig. 1; Paras. 15 & 16; navigation of game board towards goal described at Paras. 25 to 30).  
For example, those objects which share a common characteristic are shown with the shading and are numbered 1-11. It should be appreciated that this common characteristic may be a common color, shape, representation and/or the like.  The other objects may have any other characteristic.  Initially, a user has selected, say an object numbered 5 (see Fig. 15 for an example) via the user interface.  Next, the set of objects associated with the selected game object is determined. In accordance with the usual rules, the objects 1 to 6 are selected for removal as each of the objects has the same characteristic and is either directly adjacent the object referenced 5 or next to an object which is indirectly adjacent the object referenced 5. In the case of an indirectly adjacent object, that object will be adjacent another object of the same characteristic which is directly or indirectly adjacent to the object referenced 5 and so on.  It should be noted that in this example, objects 7 to 11 would not be considered to be directly adjacent or indirectly adjacent to the object referenced 5. However the rules which define a set of objects may be different in different embodiments.  The behavior is determined by the number of objects which is in the set.  Next, it is determined if the number of objects in the set is greater than or equal to n. n can be any suitable integer.  Typically n will depend on one or more factors such as the difficulty of a level, the size of the game board, the number of different characteristics, and/or the like.  If it is determined that the number of selected objects in the set is less than n, then the next step is where the set of objects is removed from the game board.  If it is determined that the number of selected objects in the set is greater than n, then it is determined if any one or more other objects satisfy a criteria. In this embodiment, the criteria is that the other objects share the same characteristic as the objects in the set and have a predetermined positional relationship to one or more of the objects of the set.  The predetermined positional relationship may be any suitable relationship such as less than x tiles away from one object of the set or the like.  The positional relationship is that the object is diagonally adjacent an object of the set. In this example, objects 7 to 11 are determined to have the predetermined positional relationship.  Different rules may be used in different embodiments to define the positional relationship. Then, the set of objects and the additional objects satisfying the positional relationship are removed.  Before the user makes any selection, any group of objects which would form a group of n or more objects having the same characteristic and able to satisfy the requirements to form a set may be displayed in such a way to highlight this set to the user. For example the group may be displayed in a visually different manner to the other objects.  The examiner respects that the applicants may have different reasons for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW D HOEL whose telephone number is (571)272-5961. The examiner can normally be reached M-F 8:00 A.M.-4:30 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on (571) 272-7673. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.D.H/Examiner, Art Unit 3715                                                                                                                                                                                                        /DAVID L LEWIS/Supervisory Patent Examiner, Art Unit 3715